Title: Thomas Jefferson to Archibald Thweatt, 19 February 1818
From: Jefferson, Thomas
To: Thweatt, Archibald


                    
                        Dear Sir
                        Monticello
Feb. 19. 18.
                    
                    Your favor of the 11th is just recieved. mr Wayles was certainly interested in Byrd’s lottery, but chiefly I believe in partnership with others. you remember to have seen in Skelton’s account a charge for tickets in partnership with him. but I never heard him or any other speak of having any prizes. had any been drawn by him & B. Skelton, it would surely have been ferreted out by Meriwether Skelton. the last year of his life he put all his land papers into my hands, and I drew minute statements of his titles & had them entered in his land book with copies of his title papers, but among these were no claims to lots nor did he mention any such. yet it is certainly strange  that so many tickets as he must have been concerned with should have drawn nothing. but the search would take no time, for it is in his alphabeted pocket books that they would be mentioned. very possibly he may have entered the Nos as well as the cost, & if he has the lottery books will shew the fate of those numbers. if you do not find them in those books, or in his cash book (alphabeted also) or in Colo Byrd’s account in his ledger, I know not where else you could look for them. I affectionately salute mrs Thweatt & yourself.
                    
                        Th: Jefferson
                    
                